Case 1:19-cv-00038-AJT-TCB Document 14 Filed 05/01/19 Page 1 of 1 PagelD# 42

RETURN OF SERVICE

UNITED STATES DISTRICT COURT
Eastern District of Virginia

Case Number: 1:19-CV-00038

Plaintiff:
Broadcast Music, Inc; et al

VS.

Defendant:
GT Leesburg 2014, LLC; et al

For:

Troutman Sanders, LLC
222 Central Park Avenue
Suite 2000

Virginia Beach, VA 23462

Received by Cavalier Courier & Process Service to be served on Brent Byer, The Green Turtle Sports Bar
& Grille, 603 Potomac Station Drive, Leesburg, VA 20176.

|, Serena Liss, do hereby affirm that on the 16th day of January, 2019 at 1:55 pm, I:

Served Summons & Complaint with Exhibit 1; Civil Cover Sheet personally to David Brent Byer a/k/a Brent
Byer at The Green Turtle Sports Bar & Grille, 21035 Dulles Town Cir, Sterling, VA 20166.

Additional Information pertaining to this Service:
Mr. Byer alleged that his name is David Brent Byer and that he is the intended defendant for both "David
Byer" and "Brent Byer."

| am a natural person over the age of eighteen and am not a party to or otherwise interested in the subject
matter in controversy. | am a private process server authorized to serve this process in accordance with
relevant law. Under penalty of perjury, | declare that the foregoing is true and correct.

 

Serena Liss
Process Server

Cavalier Courier & Process Service
823-C South King Street

Leesburg, VA 20175

(703) 431-7085

Our Job Serial Number: CAV-2019000418

Copyright © 1992-2019 Database Services, Inc. - Process Server's Toolbox V8.0g
